 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff CRIMINAL 19-0055CCC

VS

JEOVAH RUBIO PAYANO,
a/k/a Federico Antonio Rubio

Defendant

 

 

ORDER

Having considered the Report and Recommendation filed on May 30,
2019 (d.e. 24) on a Rule 11 proceeding of defendant Jeovah Rubio Payano
before U.S. Magistrate-Judge Silvia Carrefio Coll on May 23, 2019, to which
no objection has been filed, the same is APPROVED. Accordingly, the plea
of guilty of defendant is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.

This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since May 23, 2019. The sentencing
hearing is set for AUGUST 21, 2019 at 1:30 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer's comments on

them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 

 
 

CRIMINAL 19-0055CCC 2

unresolved objections shall, within twenty-four (24) hours after the

 

Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.

SO ORDERED.

At San Juan, Puerto Rico, on 2s , 2019.

a?
CARMEN CONSUELO CERKZO
United States District Judge

 
